DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the use of the word “preferably” renders the claim vague and indefinite because it is not clear of the phrase following this “preferably” language is a required part of the claim or not.
The term "low" in claim 20 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1-5, 7, 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 9,352,303 B2.
	Claim 1 within this U. S. Pat. 9,352,303 B2 describes a method for abating the emissions of NOx out of a gas by passing this gas (with a reducing agent) over a hydrotalcite-type mixed metal oxide catalyst having the general formula: L + a [M 2+ 1-x N 3+ x (OH)2] x+ [A n- b H2O], where M2+ may be the same Co, Cu, Fe, Mn, Zn, Ni, Ca, Pd, Sr and Ba, and N3+ may be the same Ce, Al, Mn, Fe, Co, and La.  Thus, the compositions embraced in the scope of at least the Applicants’ claims 1, 2, and 3 seem to be met in this hydrotalcite-type composition described in this U. S. Pat. 9,352,303 B2.  Also, please note that the EXAMPLES set forth in columns 6 and 7 mention the use of metallic nitrate precursors of the composition and a carbonate-containing solution to form precipitates, and also calcining these precipitates at 500 oC to produce the hydrotalcite product, in the manner embraced in the scope of at least the Applicants’ dependent claim 4.  Also, please note that the abatement of NOx out of a gas w/ a reducing agent seems to reasonably suggest the application of this technique to any NOx-containing gases (to include those emitted from combustion engines, as set forth in at least the Applicants’ dependent claim 7 and independent claim 18).  Also, please note that claim 1 w/in this U. S. Pat. 9,352,303 B2 sets forth that the quantity of non-precious metals present in the composition may range from 0.001 to 21 weight percent, as embraced in the scope of at least the Applicants’ dependent claim 12.  Also, please note that Comparative Examples 1 and 2 in Table 1 set forth in columns 9 and 10 also 
	The difference between the Applicants’ claims and this U. S. Pat. 9,352,303 B2 reference is that the Applicants’ independent claim 1 and dependent claim 5 also call for the provision of a support for the hydrotalcite composition (and this particular feature is not taught or suggested in this U. S. Pat. 9,352,303 B2), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because such provision of a support for the catalytic composition is submitted to be a notoriously well-known and conventional expedient in this catalyst art, and doing and/or providing what is well-known and conventional in the art is evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ dependent claims 6, 11 and 19 and independent claim 21 have been allowed over this U. S. Pat. 9,352,303 B2 reference because these claims call for the use of urea as a reducing agent, and such a use of urea as a reducing agent is not taught or suggested in the discussion of reducing agents provided in col. 5 ln. 54 to col. 6 ln. 2 in this U. S. Pat. 9,352,303 B2.
The Applicants’ dependent claims 8, 9 and 10 have been allowed over this U. S. Pat. 9,352,303 B2 because these claims specify certain surface areas, average pore diameters and atomic radius for the hydrotalcite that are taught or suggested in this U. S. Pat. 9,352,303 B2.
The Applicants’ dependent claim 14 has been allowed over this U. S. Pat. 9,352,303 B2 because this dependent claim 14 specifies a certain hydrotalcite composition having a certain empirical formula that is not taught or suggested in this U. S. Pat. 9,352,303 B2.

The Applicants’ independent claims 20 and 22 have been allowed over this U. S. Pat. 9,352,303 B2 because these claims are directed to the prevention of deposits, and this U. S. Pat. 9,352,303 B2 is not concerned w/ the prevention of deposits.

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
	US 2011/0110835 A9; U. S. Pat. 5,276,233 and also WO 2014 080 428 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736